Dissenting Opinion by
Judge Rogers:
I respectfully dissent. The regulations of the State Board of Education which the majority has here struck down wholesale were recommended after study by a *190committee of parents, students, teachers and other educators as a comprehensive statement of student rights and responsibilities. They consume no less than 14 pages in the Pennsylvania Code. They do, as the majority points out, include some imperatives with respect to discipline which could be, but are not established on this record to be, contrary to rules on the same subject matter made by local School Boards under powers conferred on them by the Public School Code. Buies of this nature constitute, however, only a portion of the State Board’s regulations. The rest consists of statements of the statutory and constitutional law with respect to students’ rights, bland but possibly useful statements of student responsibilities, and “recommended guidelines suggesting directions which we think school districts should take as local situations permit.” By no means is all of this matter oriented toward permissiveness with respect to student conduct. .
My difference with the majority is that I believe we should not, in this lawyer’s case, strike down all of the State Board’s regulations because a few may in real cases prove to have been beyond the power of the State Board of Education to adopt. I would have sustained the defendants’ preliminary objections, and I would now enter summary judgment for the defendants, leaving for later decisions the validity of particular regulations as particularly applied.